Citation Nr: 0621305	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-09 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Justin Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board notes that the veteran submitted a claim of 
entitlement to service connection for hypertension in July 
1972.  Such claim has not been adjudicated and is referred to 
the RO for appropriate action.  

The Board also notes that additional evidence consisting of 
statements from the veteran and his wife was received in May 
2006.  Both statements describe how the veteran's heart and 
nerves affect his ability to work.  The veteran is currently 
service-connected for PTSD.  If he would like to file a claim 
for an increased rating for such disability or a claim for a 
total rating for compensation purposes based on individual 
unemployment due to service-connected disability, he should 
inform the RO. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim. 

2.  Coronary artery disease is not a result of any disease, 
injury, or incident in service and such is not etiologically 
related to service-connected PTSD, nor was cardiovascular-
renal disease manifested within one year of service 
discharge.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
the veteran's active duty military service and such may not 
be presumed to have been incurred therein, nor is coronary 
artery disease proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information as well as any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the veteran was provided with a VCAA 
notification letter in January 2003, prior to the initial 
unfavorable AOJ decision issued in March 2003.  The content 
of the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
informed the veteran of the evidence necessary to establish 
entitlement to secondary service connection.  The January 
2003 letter further advised the veteran of the evidence that 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA.  Although 
the veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his service connection claim.  The 
January 2003 letter advised him to notify VA of any 
additional information or evidence that he believed would 
support his claim, and if he had additional records he could 
send them to VA, thus effectively notifying him to send any 
additional relevant information.  VA has also informed him in 
the March 2003 rating decision and the December 2003 
statement of the case of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate such claim.  Moreover, the December 
2003 statement of the case provided the veteran with the laws 
and regulations governing his claim, to include VA's duties 
to notify and assist under 38 C.F.R. § 3.159, with relevant 
cites to the United States Code.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his secondary service connection claim in the VCAA notice 
letter of January 2003, but the letter did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
However, in April 2006, the veteran was sent a letter 
indicating that, pertinent to disability ratings, that when 
disabilities are found to be service-connected, a disability 
rating is assigned.  The letter informed the veteran that, 
when assigning such a rating, the following evidence is taken 
under consideration: the nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
veteran was also provided with examples of evidence that he 
should identify or submit that would be taken into 
consideration when assigning a disability rating.  The April 
2006 letter also advised the veteran that, pertinent to 
effective dates, the beginning date of benefit payments or 
increased payments was generally based on when a claim is 
received and when the evidence showed a level of disability 
that supported a certain rating under the rating schedule.  
The veteran was further provided with examples of the type of 
evidence that would assist in the assignment of an effective 
date. 

The Board notes that the April 2006 letter was provided after 
the initial unfavorable decision in March 2003 and that the 
veteran's service connection claim was not readjudicated 
following the issuance of the April 2006 letter; however, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, because the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for secondary service connection, 
any questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the VA's duty to assist, the Board observes 
that private medical records, VA outpatient treatment 
reports, and a February 2003 VA examination report were 
reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claim.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with a VA 
examination in February 2003 in order to adjudicate his 
service connection claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38  U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  The Court has further held that when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Id. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular-renal disease to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. At 54. 

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested heart disease, 
to include coronary artery disease, during service, or that 
such disorder is otherwise related to service on a direct 
basis.  Additionally, the veteran has not claimed that he is 
entitled to presumptive service connection for coronary 
artery disease.  In this regard, the Board notes that the 
evidence of record fails to demonstrate that he manifested 
cardiovascular-renal disease, to include coronary artery 
disease, to a degree of 10 percent within the one year 
following his service discharge in September 1971.  Rather, 
the veteran claims entitlement to service connection for 
coronary artery disease as secondary to service-connected 
PTSD.  Specifically, the veteran contends that the stress, 
anxiety, and tension he experiences as a result of his PTSD 
contributed to the development of coronary artery disease. 

The evidence of record clearly shows that the veteran has a 
current diagnosis of coronary artery disease.  Records from 
Blackshear Family Practice, where the veteran's family 
physician, Dr. Waters, practices medicine, reflect complaints 
of chest pains in July 1988 and, in May 1998, it was noted 
that the veteran was hospitalized for severe coronary artery 
disease.  Additionally, VA treatment records reflect that he 
was status-post angioplasty times two in 1998.  A January 
2001 record shows that the veteran also has diagnoses of 
hyperlipidemia, hypertension, angina, and obesity.  In April 
2002, it was recorded that he also had hypercholesterolemia.  
The Board notes that the veteran is currently service-
connected for PTSD, evaluated as 30 percent disabling.  
However, there are conflicting medical opinions of record 
regarding whether the veteran's coronary artery disease is 
related to his PTSD. 

In a January 2003 letter, Dr. Waters noted that the veteran 
had been his patient for several years.  He indicated that 
the veteran suffered from intermittent chest pain and two 
catheterizations had revealed moderate disease.  He also 
noted that the veteran has hyperlipidemia and hypertension, 
which were treated with medication.  In the letter, Dr. 
Waters stated "[i]t is my feeling that at least part of [the 
veteran's] problem, particularly with his heart, is related 
to his post-traumatic stress disorder as he is always under 
tension and that also could be directed toward his 
hypertension and his hyperlipidemia, all of which are helpful 
in causing his heart disease."  

In contrast, the February 2003 VA examiner opined that he 
felt that the veteran's PTSD did not cause his heart disease.  
The examiner further stated that the veteran had adequate 
risk factors as hypertension and hyperlipidemia to account 
for his coronary artery disease.  He also acknowledged that 
it was recognized that emotional stress can induce angina in 
pre-existing heart disease, as well as physical stress.  In 
forming this opinion, the VA examiner reviewed the veteran's 
claims file, which contained Dr. Waters' above-stated 
opinion, and reported the veteran's history.  In this regard, 
the veteran indicated that he had a history of hypertension 
dating back seven or eight years and, as a result of anginal 
symptoms, he required a two-vessel stent placement in 1998.  
The examiner also noted the veteran's current heart 
symptomatology and complaints.  The veteran related some 
chest pain when he became upset under emotional stress.  
After reviewing the record and documenting the veteran's 
history and complaints, the examiner conducted a physical 
examination, obtained chest X-rays, and performed numerous 
laboratory tests as well as an echocardiogram.  Thereafter, 
he diagnosed hypertensive cardiovascular disease, 
hyperlipidemia, and PTSD.   

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

For the following reasons, the Board accords no probative 
value to Dr. Waters' opinion that at least part of the 
veteran's heart problem is related to his PTSD.  The Board 
initially notes that Dr. Waters merely offered a vague, 
conclusory statement without providing any objective data in 
support of his position or any explanation for his vague 
inferences and conclusion.  Also, while he reported that the 
veteran had current diagnoses of hypertension and 
hyperlipidemia, he did not discuss the independent impact of 
such diseases on the veteran's heart, other than merely 
stating that such were 'helpful' in causing the veteran's 
heart disease.  As such, the Board finds that Dr. Waters' 
opinion is vague, incomplete and is speculative at best.  
Under VA regulations and Court decisions, service connection 
may not be based on pure speculation or remote possibility.  
See 38 C.F.R. § 3.102 (2005); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the 
Board finds that Dr. Waters' opinion that the veteran's 
coronary artery disease is related to his PTSD is vague, 
conclusory and speculative in nature and, as such, accords no 
probative value to it.  

Conversely, the Board accords great probative weight to the 
February 2003 VA examiner's opinion that the veteran's PTSD 
did not cause his heart disease as such is supported by a 
review of the claims file, numerous objective tests, and a 
physical examination.  Additionally, the VA examiner 
considered the veteran's reported history as well as his 
current complaints.  In offering his opinion, the VA examiner 
acknowledged that it was recognized that emotional stress, as 
well as physical stress, can induce angina in pre-existing 
heart disease; however, he determined that the veteran's risk 
factors of hypertension and hyperlipidemia accounted for his 
coronary artery disease.  As the VA examiner considered the 
veteran's history, current physical health, and recognized 
medical principles in offering his opinion, the Board affords 
great probative weight to his determination that PTSD did not 
cause the veteran's heart disease.  Therefore, there is no 
probative evidence of record demonstrating that the veteran's 
coronary artery disease is proximately due to or the result 
of his service-connected PTSD, and there is probative 
evidence against such a conclusion.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for coronary artery disease and, as such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for coronary artery disease, claimed as 
secondary to service-connected PTSD, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


